

Exhibit 10.a
AMENDMENT TO
POLARIS INDUSTRIES INC.
SUPPLEMENTAL RETIREMENT/SAVINGS PLAN
As Amended and Restated Effective December 31, 2008


 WHEREAS, effective as of July 1, 1995, Polaris Industries Inc. established the
Polaris Industries Inc. Supplemental Retirement/Savings Plan (as amended and
restated effective December 31, 2008, the “Supplemental Plan”), and 
WHEREAS, the Compensation Committee of the Board of Directors of Polaris
Industries Inc. (the “Company”) has recommended that the Board of Directors make
certain amendments to the Supplemental Plan related to the deferral of
Restricted Stock Units; and
WHEREAS, the Board of Directors of the Company desires to make such amendments
to the Plan.
NOW, THEREFORE, BE IT RESOLVED, that the Supplemental Plan is hereby amended
effective November 1, 2013, as follows:
1.
Section 3.2 of the Supplemental Plan (titled “Deemed Investments”) is amended to
read as follows:
3.2    Deferral Agreement: An Eligible Executive’s Deferral Agreement shall
authorize a reduction in his Compensation with respect to his Deferrals under
the Plan. The Agreement shall be effective for payroll periods beginning on or
after the later of: (a) the Effective Date; or (b) the first day of the month
following the date the Deferral Agreement is filed with the Administrator in
accordance with Section 3.1. Paychecks applicable to said payroll periods shall
be reduced accordingly. The maximum Deferral amount that a Participant may elect
is 50% of such Participant’s base salary, 100% of amounts payable under the
Bonus Plan, 100% of amounts payable under the LTIP and 100% of amounts payable
under the Omnibus Plan. Effective for elections to defer base salary for payroll
periods beginning on or after January 1, 2014, a Participant may defer 100% of
base salary; the elected percentage will be applied to the gross amount of base
salary for each payroll period, but will be limited for any payroll period
within a calendar year to the gross amount of base salary for that pay period,
reduced by the sum of (i) the FICA tax withheld from the Participant’s base
salary for the pay period, (ii) the Participant’s contributions to a cafeteria
plan, as defined in Section 125(d) of the Code, for the pay period, and (iii)
the dollar amount of per pay period deductions (other than the deductions
described in (i) and (ii)) in effect as of January 1 of the calendar year.
Notwithstanding the preceding sentence, the Administrator, in its sole
discretion, and prior to the first day of a calendar year, may further limit a
Participant’s election to defer base salary for a calendar year in order to
facilitate administration of the Plan and to prevent a Participant’s elected
deferrals of base salary from exceeding the net cash payments of base salary
that would otherwise be made to the Participant for a payroll period.
2.
Section 4.2 of the Supplemental Plan (titled “Deemed Investments”) is amended to
read as follows:
4.2    Deemed Investments: Each Member shall have the same rights with respect
to the deemed investment of his or her Account under this Plan as such Member
has with respect to the investment of his or her Account under the Savings Plan,
including available funds (with the exception of the Polaris Stock Fund), the
frequency with which the Member may change deemed investments and default deemed
investments. As of each Valuation Date, deemed investment earnings and losses
shall be applied to each Member’s Account based upon the performance of the
applicable investment funds. Notwithstanding the foregoing, any credits made to
a Member’s Account related to a Deferral of shares of Company common stock
(“Polaris Stock”) to be received in settlement of Restricted Stock Units, as
defined under the Omnibus Plan, shall be deemed to be invested only in shares of
Polaris Stock for the period ending six (6) months and one (1) day following the
date on which the Deferral is first credited to the Member’s Account;
thereafter, a Member may change the deemed investment of such Deferral, but once
the deemed investment is changed, it may not again be deemed to be invested in
shares of Polaris Stock under the Plan. If a dividend is paid on Polaris Stock,
a Member’s Account that is deemed invested in Polaris Stock on the record date
for such dividend will be credited as of the dividend payment date with an
additional amount equal to the



--------------------------------------------------------------------------------



dividend that would have been paid on an actual investment in Polaris Stock
equal to the number of shares deemed credited to the Member’s Account as of the
dividend record date, and such additional credited amount will be deemed to be
invested, as of the dividend payment date, in a money market fund or similar
fund available under the Savings Plan, as determined by the Administrator, until
the Member changes the deemed investment of such amounts.
3.
Section 5.2 of the Supplemental Plan (titled “Method of Payment”) is amended to
add the following sentence to the end thereof:
Payments will be made in cash, except that, in the Company’s sole discretion,
payment of the portion of the Member’s Account that is deemed to be invested in
shares of Polaris Stock may be made in shares of Polaris Stock, in cash or in a
combination thereof, provided that the portion of a Member’s Account that is
required to be deemed invested in shares of Polaris Stock and for which the
deemed investment may not be changed, pursuant to Section 4.2 hereof, shall be
distributed only in shares of Polaris Stock.


RESOLVED FURTHER, that that the Chief Executive Officer and Chief Financial
Officer of the Company (the “Authorized Officers”) are hereby authorized,
empowered and directed to do, on behalf of the Company, all such other acts and
things and to execute and deliver all such documents, to include without
limitation, executing related amendments to the Supplemental Plan and making
payments, as they may deem necessary from time to time in order to carry out the
purpose and intent of these resolutions.  All of the acts of the Authorized
Officers or other officers of the Company which are consistent with the purpose
and intent of these resolutions are hereby, in all respects, authorized,
approved, ratified and confirmed.



